Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 1 of 8 PageID #: 5982




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


    JOE ANDREW SALAZAR,

       Plaintiff,

       v.                                                  Civil Action No. 2:20-cv-4

    AT&T MOBILITY LLC,                                     DEMAND FOR JURY TRIAL
    SPRINT/UNITED MANAGEMENT
    COMPANY, T-MOBILE USA, INC.,
    AND CELLCO PARTNERSHIP D/B/A
    VERIZON WIRELESS,

       Defendants.




                    JOINT PROPOSED TRIAL MANAGEMENT PROCEDURES


        Joe Andrew Salazar (“Plaintiff”), AT&T Mobility LLC, Sprint/United Management

Company, T-Mobile USA, Inc., and CELLCO Partnership d/b/a Verizon Wireless

(“Defendants”) have agreed to the following stipulations:

A.      Depositions and Deposition Excerpts1:

        1.          To the extent that deposition testimony is admissible, a party’s decision not to

introduce some or all of the deposition testimony of a witness designated by that party herein will

not be commented upon by the other party at trial, subject to the parties’ rights to completeness

under Federal Rule of Evidence 106.




1
 The Parties have made certain objections to certain deposition designations. Accordingly, the
stipulations in this section regarding treatment of deposition designations only apply to the extent
the deposition designations are allowed to be used at trial.


                                                    1
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 2 of 8 PageID #: 5983




          2.      For those depositions that have been videotaped, to the extent the deposition

testimony is admissible, a party may introduce the deposition excerpt by videotape instead of, or

in addition to, by transcript. If a party opts to introduce deposition testimony by videotape only,

any counter-designations of that same witness’s deposition testimony must also be submitted by

videotape.

          3.      By 4:00 p.m. two days before the deposition designations are to be played2, the

parties agree to provide a list of any deposition designations (by page and line number) to be played

(i.e., the list provided on Monday at 4:00 p.m. will identify Wednesday’s designations). The other

party will provide all of its designations (counter or otherwise) and runtimes for those witnesses

to be presented via deposition by 8:00 p.m. on the same day. The parties agree to meet and confer

at 9:00 p.m. regarding any objections to such deposition designations before raising objections

with the Court.

          4.      Additionally, any transcripts of testimony (excluding testimony given during this

trial) must be cleared of outstanding objections before being shown to the jury during openings or

on direct examination. On cross-examination, transcripts of testimony may be used so long as it is

not in violation of a motion in limine or other exclusionary order, regardless of whether it was

previously designated by the parties.

          5.      All admissible deposition counter-designation excerpts, whether offered by

videotape or by transcript, will be introduced simultaneously in the sequence in which the testimony

was originally given. To the extent such designations are read or played in open court, each party

will be charged for the time taken to read or play its designations. If read, such time will be measured

by the number of lines of testimony each party designates as a percentage of the total number of lines



2
    Excluding any deposition designations to be played on the first day of trial.


                                                    2
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 3 of 8 PageID #: 5984




of testimony read by both parties. If played, such time will be measured by the actual amount of time

required to play each party’s designations.

        6.      The parties agree to edit out deposition objections and long pauses between the end

of an answer and the start of the next question from the clips of the deposition designations to be

played to the jury.

        7.      The parties agree to edit out comments by and discussions between counsel during

depositions from the clips of the deposition designations to be played to the jury.

        B.      Documentary and Physical Demonstratives:

        8.      The parties agree to exchange complete color copies of all “documentary

demonstratives” such as graphics, animations, boards, slides, including PowerPoint slides, and any

related form of documentary demonstratives planned to be used with closings by 8:00 p.m. the night

before closings and to exchange complete color copies of such documentary demonstratives to be

used with closings in PDF form by e-mail or by other electronic means. To be clear, PowerPoint

slides that include or excerpt trial exhibits or portions thereof are documentary demonstratives. The

parties will also make available for inspection all “physical demonstratives” such as physical

exhibits, physical prior art, physical products, live product demonstrations and any related form of

physical demonstratives planned to be used in closings by no later than 8:00 p.m. the night before

closings. The parties shall provide objections to closing documentary and physical demonstratives

by no later than 9:00 p.m. that same night. The parties agree to meet and confer at 9:15 p.m. regarding

any objections to such demonstratives before raising any objections with the Court. Documentary or

physical demonstratives for closings must be cleared of outstanding objections before being shown

to the jury.




                                                  3
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 4 of 8 PageID #: 5985




       9.      The parties agree to provide color copies of any documentary demonstratives, such

as graphics, animations, boards, slides, including PowerPoint slides, and any related form of

documentary demonstratives planned to be used on direct examination of a party’s witness – but not

for cross-examination of that witness – in PDF form by e-mail or by other electronic means by no

later than 7:00 p.m. the night before the witness is to take the stand. To be clear, PowerPoint slides

that include or excerpt trial exhibits or portions thereof are documentary demonstratives. The parties

will also make any physical demonstratives, such as physical exhibits, physical prior art, physical

products, live product demonstrations and any related form of physical demonstratives planned to

be used on direct examination of a party’s witness – but not for cross-examination of that witness –

available for inspection by no later than 7:00 p.m. the night before the witness is to take the stand.

The parties shall provide objections to such documentary demonstratives and physical

demonstratives by no later than 9:00 p.m. that same night. The parties agree to meet and confer at

9:15 p.m. before raising any objections with the Court. Documentary or physical demonstratives for

direct examinations must be cleared of outstanding objections before being shown to the jury.

       10.     The parties agree that there will be no exchange of any demonstratives which are

created in the courtroom during witness testimony or during openings or closings or any “non-

demonstrative” exhibits, including real-time ballooning, blow-ups, call-outs, excerpting or

highlighting of trial exhibits or transcripts of deposition or trial testimony, to be used with any

witness on direct, cross or redirect. Notwithstanding the preceding paragraphs, once a documentary

or physical demonstrative has been disclosed by a party or has been displayed or created during

the course of trial, a party does not have to make any additional disclosure of such material in order

to use it on subsequent day of trial. Non-substantive edits or corrections of typographical and




                                                  4
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 5 of 8 PageID #: 5986




similar errors to documentary demonstratives may be made prior to their use. If a party provides a

binder of exhibits to a witness, the party will provide one copy to the other party.

       C.      Trial Witnesses:

       11.     By 7:00 p.m. two days before a live witness is to take the stand, the parties agree to

provide via email a list live witnesses to be called (i.e., the list provided on Monday at 7:00 p.m.

will identify Wednesday’s live witnesses).

       12.     Any witness not listed in a party’s final list of trial witnesses submitted to the Court

on the first day of trial per the Court’s Order Regarding Exhibits (Dkt. No. 210) will be precluded

from testifying absent good cause shown, except that each party reserves the right to call such

rebuttal witnesses (who are not presently identifiable) as may be necessary. Defendants shall

identify any such un-listed rebuttal witnesses that it intends to call no later than the close of

Salazar’s case-in-chief. Salazar shall identify any such un-listed rebuttal witnesses that he intends

to call no later than the close of Defendants’ case-in-chief. Subject to the notice requirements

adopted by the Court, the listing of a witness on any of a party’s pre-trial witness lists does not

require that party to call that witness to testify and does not necessarily mean that the listing party

has the power to compel the live testimony of that witness.

       D.      Trial Exhibits:

       13.     The parties need not exchange the trial exhibits the parties intend to use.

       14.     The parties agree that any trial exhibit that appears on the exhibit list which is

submitted to the Court on the first day of trial per the Court’s Order Regarding Exhibits (Dkt. No.

210) as to which no objection remains pending at the time of opening statements may be shown to

the jury during opening statements if that trial exhibit will be the subject of testimony and

explained to the jury by a witness at trial.




                                                  5
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 6 of 8 PageID #: 5987




       15.     Subject to the remaining provisions of this Order, and except for exhibits created

during the course of witness testimony, no party may add to its exhibit list submitted to the Court

on the first day of trial per the Court’s Order Regarding Exhibits (Dkt. No. 210) or use at trial an

exhibit not present on that party’s exhibit list absent good cause, except that each party may use

exhibits listed on the other party’s trial exhibit list. The documentary and physical demonstratives

that the parties intend to use at trial do not need to be included on their respective exhibit lists

submitted to the Court on the first day of trial per the Court’s Order Regarding Exhibits (Dkt. No.

210). The parties also agree that any description of a document on an exhibit list is provided for

convenience only and shall not be used as an admission or otherwise as evidence regarding the

document.

       Dated: August 1, 2021

                                                     Respectfully submitted,

                                                     /s/Geoff Culbertson
                                                     Geoffrey Culbertson
                                                     TX Bar No. 24045732
                                                     gpc@texarkanalaw.com
                                                     Kelly Tidwell
                                                     TX Bar No. 20020580
                                                     kbt@texarkanalaw.com
                                                     PATTON, TIDWELL &
                                                     CULBERTSON, LLP
                                                     2800 Texas Boulevard
                                                     Texarkana, Texas 75503
                                                     Telephone: 903-792-7080
                                                     Fax: 903-792-8233

                                                     Dariush Keyhani (Lead Attorney)
                                                     District of Columbia Bar No. 1031500
                                                     (pro hac vice)
                                                     Frances H. Stephenson
                                                     New York registration No. 5206495
                                                     (pro hac vice)
                                                     Keyhani LLC



                                                 6
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 7 of 8 PageID #: 5988




                                          1050 30th Street NW
                                          Washington, DC 20007
                                          Telephone: (202) 748-8950
                                          Fax: (202) 318-8958
                                          dkeyhani@keyhanillc.com
                                          fstephenson@keyhanillc.com
                                          Attorneys for Plaintiff

                                          By: /s/ Fred I. Williams
                                          Fred I. Williams
                                          Texas State Bar No. 00794855
                                          fwilliams@wsltrial.com
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          327 Congress Ave., Suite 490
                                          Austin, TX 78701
                                          Tel: 512-543-1376

                                          Todd E. Landis
                                          Texas Bar No. 24030226
                                          tlandis@wsltrial.com
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          2633 McKinney Ave., Suite 130 #366
                                          Dallas, TX 75204
                                          Tel: 512.543.1357

                                          John Wittenzellner
                                          Pennsylvania Bar No. 308996
                                          johnw@wsltrial.com
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          1735 Market Sreet, Suite A #453
                                          Philadelphia, PA 19103
                                          Tel: 512-543-1373

                                          Harry Lee Gillam, Jr.
                                          State Bar No. 07921800
                                          gil@gillamsmithlaw.com
                                          GILLAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Tel: 903.934.8450
                                          Fax: 903.934.9257

                                          Attorneys for Defendants and Intervenor-
                                          Defendants




                                      7
Case 2:20-cv-00004-JRG Document 229 Filed 08/01/21 Page 8 of 8 PageID #: 5989




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who have deemed to have consented to

electronic service are being served on August 1, 2021, with a copy of the foregoing document via

the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).

                                                   /s/ Fred I. Williams
                                                   Fred I. Williams




                                               8
